Exhibit 10.5

ALST CASINO HOLDCO, LLC

2011 EQUITY PLAN

 

Purpose

     

 

The ALST Casino Holdco, LLC 2011 Equity Plan (the “Plan”) is designed to give
selected officers, employees, consultants and service providers of ALST Casino
Holdco, LLC (the “Company”) and its subsidiaries, including the members of the
Board of Managers of the Company (the “Board”), the right to acquire an
ownership interest in the Company and an incentive to help grow the business of
the Company.

 

The Plan is effective as of December 6, 2011 (the “Effective Date”).

 

Capitalized terms used but not defined herein have the meanings given such terms
in the Amended and Restated Operating Agreement of the Company (the “LLC
Agreement”).

 

Units Authorized

     

 

As of the Effective Date, there are a maximum of 43,200 Units authorized for
issuance as Incentive Units under the Plan. From time to time, the Board may
also issue Units (other than Incentive Units) to members of the Board to the
extent permitted by the LLC Agreement and authorized by the Board.

 

Each participant in the Plan who receives interests in the Company (if not
already a member of the Company) must execute a Joinder to the LLC Agreement,
pursuant to which the participant shall become a Member of the Company and
agrees to be bound by the terms and conditions of the LLC Agreement.

 

Incentive Units issued under the Plan will entitle the holder thereof to share
in the proceeds received by the Company in a Capital Transaction, prorate in
accordance with such holder’s then-current Percentage Interest, subject to
application of the Incentive Unit Distribution Threshold (in the case of the
Initial Incentive Units), or the applicable Incremental Distribution Threshold
(in the case of Subsequent Incentive Units), and subject to the terms of the LLC
Agreement and any applicable award agreement.

 

Administration

     

 

The Plan will be administered by the Board or a committee appointed by the Board
(the “Administrator”).

 

Subject to the terms of the LLC Agreement, the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the
Administrator by the Plan, the Administrator shall have full power and authority
to:

 

•     designate participants and determine the amount of awards under the Plan
to be made to any participant;

 



--------------------------------------------------------------------------------

       

 

•    determine the terms and conditions of any awards made under the Plan;

 

•    determine whether, to what extent, and under what circumstances awards made
under the Plan may be canceled, forfeited or suspended and the method or methods
by which the awards made under the Plan may be settled, canceled, forfeited or
suspended;

 

•    make appropriate adjustments in order to minimize the accounting impact of
the awards made under the Plan;

 

•    interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or any awards made under, the Plan;

 

•    establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

 

•    make any other determination and take any other action that the
Administrator deems necessary or desirable for the administration of the Plan.

 

Unless otherwise expressly provided in the Plan or required under the LLC
Agreement, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any awards made under the Plan shall be
within the sole discretion of the Administrator, may be made at any time and
shall be final, conclusive and binding upon all participants and any beneficiary
of awards made under the Plan.

 

The Administrator’s determinations need not be the same with respect to each
participant (whether or not such participants are similarly situated). All
expenses associated with the administration of the Plan shall be borne by the
Company.

 

Grants of Awards;

Participation

     

 

The Administrator will select the officers, employees, consultants and service
providers of the Company eligible to participate in the Plan.

 

Profits Interest

Treatment; Section

83(b) Election

     

 

Incentive Units granted under the Plan are intended to qualify as “profits
interests” for U.S. federal income tax purposes.

 

Unless otherwise determined by the Board, it shall be a condition subsequent to
any participant’s receipt of any Incentive Unit subject to vesting that such
participant makes an election under Section 83(b) of the Code within thirty (30)
days of the receipt of such Incentive Unit.

 

 

2



--------------------------------------------------------------------------------

Restrictions on Transfer

      

 

Incentive Units may not be transferred, sold or otherwise disposed of without
the consent of the Administrator in its sole discretion, except in connection
with a Capital Transaction entered into by the Company. Any permitted transfers
of Incentive Units shall be subject to the terms of the LLC Agreement and
applicable law (including compliance with the U.S. Securities Act of 1933, as
amended).

 

Vesting

      

 

The Units awarded under the Plan may be granted subject to vesting in accordance
with a vesting schedule to be determined in the sole discretion of the
Administrator and set forth in an award agreement.

 

Termination of

Employment or

Service; Repurchase of

Incentive Units

      

 

Unless otherwise provided in an award agreement, upon the termination of the
employment or service of a Member: (i) all unvested Incentive Units held by such
Member and his Permitted Transferees shall be forfeited without the payment of
any consideration, and (ii) the Administrator shall have the right to cause the
Company to call any vested Incentive Units pursuant to such procedures as
determined by the Administrator, at a repurchase price determined by the
Administrator (which price shall not exceed the fair market value of such vested
Incentive Units) and may include interest from and after the date of repurchase
until the closing of such sale as determined by the Administrator.

 

Distributions

      

 

The Incentive Units shall be entitled to such distributions as set forth in the
LLC Agreement and the award agreement.

 

No Voting/

Governance/

Information Rights

      

 

The Members will have no voting, governance or information rights. Specifically,
unless otherwise determined by the Administrator (subject to the LLC
Agreement), Members in their capacity as such shall have none of the rights of
“Members” of the Company except as expressly provided in the LLC Agreement, the
Plan or the applicable award agreement, and Incentive Units shall constitute
non-voting Profits Interests that participate only to the extent described in
the Plan and the LLC Agreement.

 

Representations

      

 

The Incentive Units shall be issued subject to the understanding that the
participant is acquiring the Incentive Units for the participant’s own account
for investment and not with a view to a sale or distribution thereof, and that
the participant has received, read and had an opportunity to ask questions about
the Plan and the LLC Agreement. The Administrator may, in its sole discretion,
require any participant acquiring Incentive Units pursuant to the Plan to
represent to and agree with the Company in writing, in substance and form
satisfactory to the Company, to such effect and to such other effect as it may
deem necessary or appropriate in order to comply with (i) applicable laws or
(ii) covenants or representations made by the Company in connection with any
offering of its securities.

 

Amendment or

Termination

      

 

The Plan may be amended or terminated at the sole discretion of the Board,
subject to the terms of the LLC Agreement, provided that no amendment shall
materially adversely affect outstanding awards without the consent of the holder
of such awards (except for

 

 

3



--------------------------------------------------------------------------------

       

 

amendments permitted or required under the LLC Agreement). Termination of the
Plan shall not affect any Incentive Units previously granted.

 

Written Agreement

     

 

Each issuance and/or grant of Incentive Units or Units hereunder shall be
embodied in a written agreement and shall be subject to the terms and conditions
set forth herein.

 

No Right to

Employment

     

 

Nothing in the Plan shall interfere with or limit in any way the right of the
Company or its subsidiaries to terminate any participant’s employment or
engagement at any time, or confer upon any participant any right to continue to
be employed or engaged by the Company or its subsidiaries for any period of time
or to continue to receive such participant’s current (or other) rate of
compensation. No person shall have a right to be selected as a participant or,
having been so selected, to be selected again as a participant in the Plan.

 

Withholding Taxes

     

 

A participant may be required to pay to the Company, and the Company and its
affiliates shall have the right and are hereby authorized to withhold from any
payment due or transfer made under any Incentive Unit, under the Plan or from
any other amount owing to a participant (including in connection with any
transfers), the amount (in cash, securities or other property) of any applicable
federal, state, or local withholding taxes in respect of a Incentive Unit or any
payment or transfer under a Incentive Unit or the Plan and to take such other
action as may be necessary in the discretion of the Administrator to satisfy all
obligations for the payment of such taxes.

 

Special Incentive

Compensation

     

 

By acceptance of an award hereunder, each participant shall be deemed to have
agreed that such award is special incentive compensation that will not be taken
into account, in any manner, as salary, compensation or bonus in determining the
amount of any payment under any pension, retirement, life insurance, disability,
severance or other employee benefit plan of the Company or any of its
affiliates.

 

Severability

     

 

If any term, provision, covenant or restriction contained in the Plan is held by
a court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions contained in the Plan shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Plan shall be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable term, provision, covenant or
restriction or any portion thereof had never been contained herein.

 

Interpretation

     

 

The Plan is subject to the LLC Agreement, and the terms and provisions of the
LLC Agreement are hereby incorporated herein by reference. Unless otherwise
expressly provided, in the event of a conflict between any term or provision
contained herein and a term or provision of the LLC Agreement, the applicable
terms and provisions of the LLC Agreement shall govern and prevail.

 

 

4



--------------------------------------------------------------------------------

Successors and

Assigns

      

 

The Plan and any award agreements hereunder shall be binding upon and inure to
the benefit of the Company and its successors and assigns, including any person
which is a successor to the Company, and each participant and any subsequent
permitted holders of the Incentive Units granted hereunder and the respective
successors, heirs and assigns of each of them, so long as they hold Incentive
Units.

 

Section 409A

      

 

The Company intends that award of Incentive Units under the Plan shall be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); provided, however, to the extent that the Plan or any part
thereof is deemed to be a non-qualified deferred compensation plan subject to
Section 409A of the Code and the Treasury regulations (including proposed
regulations as applicable) and other guidance promulgated thereunder, (a) the
provisions of the Plan shall be interpreted in a manner to the maximum extent
possible to comply with Section 409A of the Code in accordance with Section 409A
of the Code and (b) the Company may amend the Plan for purposes of complying
with Section 409A the Code promptly upon issuance of any Treasury regulations or
guidance thereunder. Notwithstanding the foregoing, neither the Company nor any
affiliate shall have any obligation to indemnify or otherwise hold a participant
(or any beneficiary) harmless from any or all taxes or penalties that may arise
under Section 409A of the Code.

 

ERISA

Considerations

      

 

The Plan is intended to be an incentive bonus program and is not intended to
provide retirement income. The Plan is not subject to any of the provisions of
the Employee Retirement Income Security Act of 1974, as amended.

 

Governing Law;

Waiver of Jury Trial

      

 

The Plan shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Delaware without reference to its principles of
conflict of laws. Each participant, by accepting an award under the Plan, agrees
to waive all right to a trial by jury in any action, proceeding or counterclaim
arising out of or relating to the Plan or the other agreements and instruments
delivered hereunder or the transactions contemplated hereby or thereby.

 

 

5